Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/17/2021, 04/22/2020, and 12/28/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the graphical user interface is configured to generate an intracavity device control button using the image.” The control buttons as shown in FIG.7 (reference 
Claim 5 is rejected for being dependent on rejected base claim. 
Claim 25 recites “the graphical user interface configured to receive a location of the magnet”. Is it the processor that is receiving and processing a location information/signal of the magnet or the graphical user interface? Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102 as being anticipated by Iddan (US 20130172672).
Regarding claim 1, Iddan discloses a system for manipulating tissue (FIG. 2), comprising: 
an intracavity device (in-vivo medical device 1, an imaging tool; GI tract tissue 5; FIGS. 1A, 1B; Para [0068]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device (magnetic maneuvering unit; FIG. 2; Para [0071]) configured to magnetically couple to the intracavity device through a body cavity wall (FIG. 2); 

a display coupled to the controller (Note that the Computing platform is capable of storing, processing, analyzing and displaying the received data. Para [0125]), wherein the controller is configured to generate a graphical user interface on the display and control movement of the intracavity device within the body cavity (Computing platform or workstation is capable to steer and control the device (in-vivo medical device 1), and to store, process, display, or analyze the received data. Para [0125]).

Regarding claim 2, Iddan discloses wherein the controller is configured to control the external magnetic positioning device to magnetically hold the intracavity device in the body cavity (FIG. 2; The device 1 may be maneuvered inside the body lumen by external magnetic fields in order to approach the desired pathological area. Para [0109]).

Regarding claim 3, Iddan discloses wherein the controller is configured to move the external magnetic positioning device coupled to the intracavity device in response to the graphical user interface receiving operator input to control the intracavity device (Touch sensor provides control signal to the magnetic field generator to control in-vivo medical device 1. FIG. 2).
Regarding claim 6, Iddan discloses a second (device 1 (10, 100, 1000)) intracavity device, wherein the graphical user interface is configured to simultaneously control both of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Adler (US 20150012010).
Regarding claim 4, Iddan discloses wherein the intracavity device is configured to generate an image of a portion of the body cavity (In-vivo medical device 1 is an imaging tool; Para [0068]). Iddan does not expressly disclose a graphical user interface configured to generate an intracavity device control button using the image. Adler teaches a graphical user interface configured to generate an intracavity device control button using the image (FIG. 10; selectable icons - an imaging icon 132, a music icon 134, a patient bed icon 136, a remote tool icon 138, a return icon 140, and an operating theater illumination icon 142. Imaging icon 132, music icon 134, patient bed icon 136, and remote tool icon 138. Para [0045], [0049]. These are selectable icons and are thus based on image.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan to configure user interface (control buttons) as .


Claims 7-9, 11-13, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Kim (US 20080300458).
Regarding claim 7,  Iddan discloses a system (FIG. 2) for manipulating tissue, comprising: 
an intracavity device (in-vivo medical device 1; in-vivo medical device 1 is an imaging tool; GI tract tissue 5; FIGS. 1A, 1B; Para [0068]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device and a magnet coupled thereto (magnetic maneuvering unit; FIG. 2; Para [0071]), configured to moveably suspend the magnet externally of the patient, and the magnet configured to generate a magnetic field and to apply a magnetic force to the intracavity device (FIG. 2); 
an input device (touch sensor; FIG. 2) configured to receive a control signal from an operator to control the intracavity device; and 
a controller coupled to the input device (FIG. 2 ), the controller configured to control a movement of the intracavity device within the body cavity (Note that the Computing platform is capable of storing, processing, analyzing and displaying the received data. Para [0125]) and applying the magnetic force to the intracavity device, and configured to actuate the intracavity device (Computing platform or workstation is capable to steer and control the device (in-vivo medical device 1), and to store, process, display, or analyze the received data. Para [0125]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan to include a suitable structure including a system comprising support arm as taught by Kim (FIG. 13 of Kim) for conveniently holding and maneuvering devices. 
Regarding claim 8, Iddan discloses wherein the input device comprises a touch surface configured to receive the control signal from the operator (Touch sensor; FIG. 2).
Regarding claim 9, Iddan discloses further comprising an output device configured to display a graphical user interface (Note that the Computing platform is capable of storing, processing, analyzing and displaying the received data. Para [0125]).
Regarding claim 11, Iddan discloses wherein the external magnetic positioning device comprises one or more of a proximity sensor, force sensor (Touch sensor; FIG. 2), and magnetic field sensor.
Regarding claim 12, Iddan discloses wherein the intracavity device comprises a visualization device (in-vivo medical device 1; in-vivo medical device 1 is an imaging tool) and a tissue manipulation device (grippers 21; Para [0102]; FIG. 8B).

Regarding claim 25, Iddan discloses the graphical user interface configured to receive a location of the intracavity device, and the configured to moveably suspend the magnet externally of the patient and to move the magnet to the received location (current location of the in-vivo device 1 is sensed, and location and orientation data is sent to an external system that generates the external magnetic fields to steer the in-vivo-device 1. Para [0093], [0125]). Iddan does not expressly disclose wherein the external magnetic positioning device comprises a support arm. Kim teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (magnet 50; FIGS. 13, 2) for steering magnet for maneuvering capsule (Para [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan to include a suitable structure including a system comprising support arm as taught by Kim (FIG. 13 of Kim) for conveniently holding and maneuvering devices. 
Regarding claim 26, Iddan does not expressly disclose wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto, wherein the support arm is configured to be temporarily locked to fix a position of the magnet. Kim teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (FIG. 13), wherein the support arm is configured to be temporarily locked to fix a position of the magnet (Joy stick is provided to control the movement of the magnet to control the movement of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan and configure it for locking temporarily as taught by Kim so that manual update/adjustment could be done with the system while the arms are in fixed position.
Regarding claim 27, Iddan does not expressly disclose wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto, wherein the support arm is configured to be moved manually by the operator. Kim teaches wherein the external magnetic positioning device comprises a support arm (FIG. 13) and a magnet coupled thereto, wherein the support arm is configured to be moved manually by the operator (joystick 82 can provide manual operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as taught by Kim so that the system could be intervened or operated manually as needed by human.
Regarding claim 28, Iddan does not expressly disclose wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto, wherein the support arm is configured to move using both the controller and manual movement of the support arm by the operator. Kim teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (FIG. 13), wherein the support arm is configured to move using both the controller and manual movement of the support arm by the operator (a robot controller 84; joystick 82; The system can function in automatic mode as well. Para [0070]).

Regarding claim 29, Iddan does not expressly disclose wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto, wherein the support arm is an articulated robotic arm. Kim teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (FIG. 13), wherein the support arm is an articulated robotic arm (cartesian coordinate robot 60; a robot controller 84; FIG. 13; Para [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan as taught by Kim so that the system could be automated using a robot (Para [0070]).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Kim and further in view of Grant (US 20100137845).
Regarding claim 10, Iddan does not expressly disclose wherein the output device further comprises an audio device and a haptic device. Grant teaches wherein the output device further comprises an audio device and a haptic device (An output system mounted on the handle portion includes a haptic actuator (26), a visual device, and a speaker (28). The processing device applies the output signals to the output mechanisms. Para [0021]). 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Alder and further in view of Stein (US 20140135616).
Regarding claim 5, Iddan does not expressly disclose wherein the image is a real-time image. Stein teaches wherein the image is a real-time image (Data can be graphically displayed in real time to aid in guiding movement with respect to a target location and orientation. Para [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan as taught by Stein so that data can be displayed to a user in real-time (Para [0076] of Stein). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on 571-272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795